DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 10/03/2019 has been entered and fully considered.
Claims 2, 5-14, and 19 have been amended.
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/KR2019/008209 filed 07/04/2019.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated As per claim 1, Ando discloses a vehicular advertisement providing device comprising: 	a processor configured to receive data generated by at least one server (see at least paragraph 0022; wherein the advertising / advertising information delivered by the advertiser includes display data such as information type, display color, display shape, display characters, and data related to the location of the object 10 to be advertised / advertised (for example, latitude, longitude, etc.). Coordinates, height of the object, shape of the object, installation direction of the object, etc), to generate augmented reality (AR) advertisement data that matches the outside of a road in which a vehicle travels based on the data, and to provide a signal for displaying a graphic object based on the advertisement data on at least one display included in the vehicle (see at least paragraph 0023; wherein the received signal 12 received by the receiving antenna 21 is transmitted to a control unit (not shown), and the control unit is provided on the windshield of the vehicle 20 based on the promotional / advertising information contained in the received signal 12. The display image 40 of the advertisement / advertisement to be displayed in the display area is generated, and the generated display image 40 is displayed at a position overlapping with the object 10).  	As per claims 2 and 16, Ando discloses wherein the processor is configured to provide a signal for displaying AR signage that matches the outside of the road in which the vehicle travels, to the at least one display, and provide a signal for see at least paragraph 0028; wherein The display 35 outputs the display image generated by the control unit 100 as display light, and is magnified and projected onto the windshield 37 so as to have a predetermined display size and position by the imaging optical element 36. By viewing this projected image from the eye point of the user 38, the user 38 visually recognizes the display 40 of the advertisement / advertisement as a virtual image so as to overlap with the object 10).  	As per claims 3 and 17, Ando discloses wherein the data generated by the at least one server includes information on a position that matches the AR signage; and wherein the position is one point of the outside of the road in which the vehicle travels (see at least paragraph 0022; wherein the advertising / advertising information delivered by the advertiser includes display data such as information type, display color, display shape, display characters, and data related to the location of the object 10 to be advertised / advertised (for example, latitude, longitude, etc.). Coordinates, height of the object, shape of the object, installation direction of the object, etc. Hereinafter, it is referred to as position data).  	As per claims 4 and 18, Ando discloses wherein the data generated by the at least one server includes at least one of information on a size of the AR signage, information on a time of displaying the AR signage, information on a position of displaying the AR signage, or information on displayed content of the AR signage (see at least paragraph 0022; wherein the advertising / advertising information delivered by the advertiser includes display data such as information type, display color, display shape, display characters, and data related to the location of the object 10 to be advertised / advertised (for example, latitude, longitude, etc.). Coordinates, height of the object, shape of the object, installation direction of the object, etc. Hereinafter, it is referred to as position data).  	As per claims 5 and 19, Ando discloses wherein the processor, is configured to provide a signal for displaying the AR signage to match an empty space of the outside of the road in which the vehicle travels or a structure, to the at least one display (see at least paragraph 0022; wherein the advertising / advertising information delivered by the advertiser includes display data such as information type, display color, display shape, display characters, and data related to the location of the object 10 to be advertised / advertised (for example, latitude, longitude, etc.). Coordinates, height of the object, shape of the object, installation direction of the object, etc. Hereinafter, it is referred to as position data).  	As per claims 6 and 20, Ando discloses wherein the processor is configured to acquire information on a user gaze (see at least paragraph 0025; wherein the viewpoint position detecting device 25 is configured by, for example, a CCD camera or the like, measures the viewpoint position (hereinafter referred to as an eye point) of the user 38 of the vehicle 20, and transmits the measurement result to the control unit 100) and provides a signal for displaying the AR signage at an intersection between the user gaze and the display in a state in which the user gaze is oriented toward the empty space or the structure (see at least paragraph 0028; wherein the display 35 outputs the display image generated by the control unit 100 as display light, and is magnified and projected onto the windshield 37 so as to have a predetermined display size and position by the imaging optical element 36. by viewing this projected image from the eye point of the user 38, the user 38 visually recognizes the display 40 of the advertisement / advertisement as a virtual image so as to overlap with the object 10).  	As per claim 7, Ando discloses wherein the processor is configured to determine at least one of a display region of the graphic object, a size of the graphic object, content of the graphic object, or a user interface method related to an advertisement, based on driving situation information (see at least paragraph 0022; wherein the advertising / advertising information delivered by the advertiser includes display data such as information type, display color, display shape, display characters, and data related to the location of the object 10 to be advertised / advertised (for example, latitude, longitude, etc.). Coordinates, height of the object, shape of the object, installation direction of the object, etc. Hereinafter, it is referred to as position data).  	As per claim 15, Ando discloses vehicular advertisement providing method comprising: 	receiving data generated by at least one server, by at least one processor (see at least paragraph 0022; wherein the advertising / advertising information delivered by the advertiser includes display data such as information type, display color, display shape, display characters, and data related to the location of the object 10 to be advertised / advertised (for example, latitude, longitude, etc.). Coordinates, height of the object, shape of the object, installation direction of the object, etc); 	generating augmented reality (AR) advertisement data that matches the outside of a road in which a vehicle travels based on the data, by the at least one processor (see at least paragraph 0023; wherein the received signal 12 received by the receiving antenna 21 is transmitted to a control unit (not shown), and the control unit is provided on the windshield of the vehicle 20 based on the promotional / advertising information contained in the received signal 12. The display image 40 of the advertisement / advertisement to be displayed in the display area is generated, and the generated display image 40 is displayed at a position overlapping with the object 10); and 	providing a signal for displaying a graphic object based on the advertisement data on at least one display included in the vehicle, by the at least one processor (see at least paragraph 0023; wherein the received signal 12 received by the receiving antenna 21 is transmitted to a control unit (not shown), and the control unit is provided on the windshield of the vehicle 20 based on the promotional / advertising information contained in the received signal 12. The display image 40 of the advertisement / advertisement to be displayed in the display area is generated, and the generated display image 40 is displayed at a position overlapping with the object 10).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ando et al. (JP2005070231) in view of Jaegal et al. (USPGPub 2018/0014182).	As per claim 8, Ando does not explicitly mention wherein the processor is configured to receive information on an autonomous driving mode, and upon determining that the vehicle travels in an autonomous driving state, the processor, is configured to provide a signal for displaying the graphic object to be relatively large compared with a case in which the vehicle travels in a manual driving state.	However Jaegal does disclose:	wherein the processor is configured to receive information on an autonomous driving mode, and upon determining that the vehicle travels in an autonomous driving state, the processor, is configured to provide a signal for displaying the graphic object to be relatively large compared with a case in which the vehicle travels in a manual driving state (see at least Figure 7C; wherein in autonomous driving state, graphic object 720 is displayed as a video while in manual driving state graphic object 720 is a small informational tab).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Jaegal with the teachings as in Ando. The motivation for doing so would have been to optimize driver's convenience, while promoting safety, see Jaegal paragraph 0019.	As per claim 9, Ando does not explicitly mention wherein the processor is configured to receive information on an autonomous driving mode, and upon determining that the vehicle travels in an autonomous driving state, the processor is configured to provide a signal for displaying the graphic object in a different form from a case in which the vehicle travels in a manual driving state.	However Jaegal does disclose:	wherein the processor is configured to receive information on an autonomous driving mode, and upon determining that the vehicle travels in an autonomous driving state, the processor is configured to provide a signal for displaying the graphic object in a different form from a case in which the vehicle travels in a manual driving state (see at least Figure 7C; wherein in autonomous driving state, graphic object 720 is displayed as a video while in manual driving state graphic object 720 is a small informational tab).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Jaegal with the teachings as in Ando. The motivation for doing so would have been to optimize driver's convenience, while promoting safety, see Jaegal paragraph 0019.	As per claim 10, Ando does not explicitly mention wherein the processor is configured to receive information on an autonomous driving mode, and upon determining that the vehicle travels in an autonomous driving state, the processor is configured to provide a signal for implementing a user interface using aPage7 7of 9 different method from a case in which the vehicle travels in a manual driving state.	However Jaegal does disclose:	wherein the processor is configured to receive information on an autonomous driving mode, and upon determining that the vehicle travels in an autonomous driving state, the processor is configured to provide a signal for implementing a user interface using aPage7 7of 9 different method from a case in which the vehicle travels in a manual driving state (see at least Figure 7C; wherein in autonomous driving state, graphic object 720 is displayed as a video while in manual driving state graphic object 720 is a small informational tab).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Jaegal with the teachings as in Ando. The motivation for doing so would have been to optimize driver's convenience, while promoting safety, see Jaegal paragraph 0019.

Allowable Subject Matter
Claim(s) 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the processor is configured to receive user sensing data, determine an interest rate of a user with respect to the graphic object based on the user sensing data, and provide a signal for displaying a graphic object associated with the interest rate on the display.		Claims 12-14 are object to by virtue of their dependency.
Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2018/0260638 - Providing updatable roadway codes are described. One embodiment of a method includes locating a roadway code along a roadway and determining stored data provided by the roadway code. Some embodiments include providing at least a portion of the stored data to the user and capturing environmental data along the roadway, where the environmental data corresponds with the stored data. Still some embodiments include comparing the stored data with the environmental data to determine whether the stored data is accurate and in response to determining that the stored data is not accurate, providing a communication to update the stored data.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662